Citation Nr: 0601490	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-28 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to March 24, 2002, for 
the grant of dependents education assistance (DEA) benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and mother




ATTORNEY FOR THE BOARD

L. McCain, Counsel


INTRODUCTION

The deceased veteran served on active duty from October 1966 
to October 1968.  The appellant is the veteran's daughter.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 letter determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

By a May 3, 2001 rating decision, the RO awarded the veteran 
a total rating for post-traumatic stress disorder and basic 
eligibility for Dependents' Educational Assistance (DEA), 
both effective May 23, 1991.  The RO notified the veteran of 
the permanent and total rating by a letter issued on August 
30, 2001.  That letter also advised the veteran that 
entitlement to Dependent's Educational Assistance (Chapter 
35) had been granted effective May 23, 1991.  He was advised 
his dependents may be eligible for DEA.  A pamphlet which 
explained the program, and VA Form 22-5490, Application for 
Survivors' and Dependents' Educational Assistance, to make a 
claim, were provided.

In September 2005, the appellant accompanied by her mother 
appeared before the undersigned Veterans Law Judge sitting in 
Detroit, Michigan, and delivered testimony under oath or 
affirmation concerning the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Board observes that the Statement of the Case issued on 
April 29, 2004 provided the appellant the provisions of 38 
C.F.R. § 21.7131, the law applicable to education assistance 
under the Montgomery GI Bill for active duty personnel 
instead of the provisions of 38 C.F.R. § 21.3041, applicable 
for Survivors' and Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.  In a case such as this, the law 
provides that if the correction of a procedural defect is 
essential for a proper appellate decision, the matter should 
be remanded to the agency of original jurisdiction for 
appropriate action.  38 C.F.R. § 19.9 (2005).  Thus, a remand 
is warranted to provide the appellant with the applicable law 
and regulations.  

In light of the foregoing, this case is hereby REMANDED to 
the RO via the Appeals Management Center (AMC) for the 
following action: 

The RO should issue a Supplemental 
Statement of the Case with the applicable 
law and regulations pertinent to 
dependents' educational assistance under 
38 U.S.C.A. Chapter 35, to included the 
relevant provisions of 38 C.F.R. 
§ 21.3041.  The appellant and her 
representative should be given an 
appropriate opportunity to respond.  
Then, the matter should be returned to 
the Board for adjudication.  

By this remand, the Board intimates no opinion as to any 
ultimate outcome warranted.  The veteran need take no action 
until she is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 
 
 
 

